 1 James H. Wilkins, #116364
     WILKINS, DROLSHAGEN & CZESHINSKI LLP
 2 6785 N. Willow Ave.
     Fresno, CA 93710
 3 Telephone: (559)438-2390
     Facsimile: (559)438-2393
 4 Attorneys for Plaintiff, CITY OF FRESNO

 5

 6 Bruce D. Celebrezze, #102181
     W. Andrew Miller, #104712
 7 Andrew G. Wanger, #166449
     CLYDE & CO US LLP
 8 101 Second Street, 24th Floor
     San Francisco, CA 94105
 9 Telephone: (415)365-9800
     Facsimile: (415)365-9801
10 Attorneys for Defendant, ILLINOIS UNION INSURANCE COMPANY

11

12

13
                                     UNITED STATES DISTRICT COURT
14
                        EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
15

16
      CITY OF FRESNO,                                       CASE NO. 1:18-CV-00573-LJO-SKO
17
                              Plaintiff,                    JOINT NOTICE OF SETTLEMENT AND JOINT
18                                                          SCHEDULING REPORT
            v.
19
      ILLINOIS UNION INSURANCE COMPANY and
20    DOES 1 to 50, inclusive

21                            Defendants.

22

23          Pursuant to the efforts of the parties, Plaintiff has reached a tentative settlement of all issues
24 with Defendant, ILLINOIS UNION INSURANCE COMPANY, subject to City Council approval.

25 Plaintiff’s counsel anticipates that such approval will be granted when the City Council meets in

26 private session to consider the parties’ proposed settlement agreement on April 4, 2019.
27          Accordingly, the Parties request that the Joint Scheduling Conference, set for March 26,
28 2019, be taken off calendar and this matter be scheduled for a further status conference in 40 days,
                                                       1 which will be taken off calendar as long as long as a dismissal of the action is filed on or before the

                                                       2 scheduled status conference.

                                                       3

                                                       4 Dated: March 19, 2019                             WILKINS, DROLSHAGEN & CZESHINSKI LLP

                                                       5

                                                       6
                                                                                                                By          /s/ James H. Wilkins___________
                                                       7                                                                     James H. Wilkins
                                                                                                                Attorneys for Plaintiff, CITY OF FRESNO
                                                       8

                                                       9
                                                           Dated: March 19, 2019                                CLYDE & CO US LLP
                                                      10

                                                      11                                                        By       / s/ W. Andrew Miller___________
                                                                                                                         Bruce D. Celebrezze
                    San Francisco, California 94105
                     101 Second Street, 24th Floor




                                                      12                                                                 W. Andrew Miller
                      Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                                                                                         Andrew G. Wanger
                                                      13                                                        Attorneys for Defendant, ILLINOIS UNION
                                                                                                                INSURANCE COMPANY
                                                      14

                                                      15

                                                      16                                                 ORDER

                                                      17             IT IS HEREBY ORDERED that the Scheduling Conference currently scheduled for March

                                                      18 26, 2019 at 9:30 a.m. be vacated. In addition, a settlement status conference shall be set for
                                                      19 _________________________ at _____ a.m. in Courtroom 7, which will be vacated if the Parties

                                                      20 have filed a dismissal of the action on or before said date.

                                                      21

                                                      22 Dated: ______________________, 2019

                                                      23                                                        ____________________________________
                                                                                                                       Honorable Sheila K. Oberto
                                                      24

                                                      25

                                                      26
                                                      27

                                                      28


                                                           4105115
